Citation Nr: 0947255	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-25 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a skin disability.  

3.  Entitlement to service connection for a dental 
disability, characterized as two missing top front teeth, to 
include for treatment purposes.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to a nonservice-connected pension.  

6.  Entitlement to special monthly pension based upon the 
need for the regular aid and attendance of another person or 
at the housebound rate.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1980 to 
July 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The issues of entitlement to service connection for a low 
back disability, entitlement to nonservice-connected pension, 
and entitlement to special monthly pension based upon the 
need for the regular aid and attendance of another person or 
at the housebound rate are addressed in the REMAND that 
follows the order section of this decision.


FINDINGS OF FACT

1.  A chronic right knee disorder was not present in service, 
and no current right knee disorder is etiologically related 
to service.

2.  The Veteran has not had a skin disability at anytime 
during the pendency of his claim.

3.  The Veteran was discharged from active military duty in 
July 1993.

4.  The Veteran was not a prisoner of war, did not sustain 
dental trauma in service, and did not file an application for 
dental treatment within one year of his discharge from active 
service.

CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

2.  A skin disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

3.  The criteria for service connection for a dental 
disability, characterized as two missing top front teeth, for 
purposes of payment of disability compensation or for 
purposes of receiving VA outpatient dental treatment, have 
not been met.  38 U.S.C.A. §§  1110, 1131, 1712 (West 2002); 
38 C.F.R. § 3.381, 4.150, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's dental claim, as explained 
below, the pertinent facts are not in dispute and the law is 
dispositive.  Consequently, there is no additional evidence 
that could be obtained to substantiate the claim for service 
connection for this disability, and no further action is 
required to comply with the VCAA or the pertinent 
implementing regulation.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

With regard to the Veteran's claims of entitlement to service 
connection for a right knee disability and entitlement to 
service connection for a skin disability, the record reflects 
that the Veteran was sent a letter in November 2005 advising 
him of what the evidence must show and of the respective 
duties of VA and the claimant in obtaining evidence.  The 
Veteran was sent a letter in October 2006 providing him with 
notice with respect to the disability-rating and effective-
date elements of the claims.

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development, the claims were 
readjudicated.  There is no indication or reason to believe 
that the ultimate decision on the merits of either claim 
would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim). 

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claims.  The Veteran's service 
treatment records (STRs) are on file.  Private treatment 
records have been obtained and translated from German into 
English.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate either 
claim.  The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been provided 
a VA examination in response to his claim of entitlement to 
service connection for a right knee disability and a skin 
disability.  Additionally, no VA medical opinion has been 
obtained in response to the Veteran's claim for these 
disabilities.  VA is obliged to provide a VA examination or 
obtain a medical opinion when: (1) there is competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the Veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) the 
evidence indicates that the current disability or symptoms 
may be associated with service or with another service-
connected disability, and (4) there is not sufficient medical 
evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, there is no lay or medical evidence of the 
existence of a skin disability during the pendency of this 
claim.  Moreover, there is no medical evidence of a right 
knee disability in service or thereafter.  Although the 
Veteran's statements are competent evidence of the onset of a 
right knee disability in service and of a continuity of 
symptoms after service, the Board has not found the Veteran 
to be credible.  Therefore, the Board is satisfied that the 
medical evidence currently of record is adequate to decide 
these claims and that there is no reasonable possibility that 
a VA examination or medical opinion would result in evidence 
to substantiate either claim.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Dental Disability Claim

Under 38 U.S.C.A. § 1712, outpatient dental services and 
treatment, and related dental supplies, may be furnished for 
a dental condition or disability when certain enumerated 
conditions are met.  Under the holding in Mays v. Brown, 5 
Vet. App. 302, 306(1993), a claim for service connection is 
also considered a claim for VA outpatient dental treatment.

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  
The significance of finding that a dental condition is due to 
service trauma is that a Veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161 (c).

Compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150, such as 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  Compensation for loss 
of teeth is available only for loss of body substance of the 
maxilla or mandible.  Otherwise, VA may grant service 
connection for dental conditions, including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purpose of  
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 
3.381, 17.161.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for Right Knee Disability

The Veteran's STRs contain no evidence of a right knee 
disability.  In addition, the report of the Veteran's 
separation examination report in June 1993 shows that the 
Veteran's right knee was found to be normal.  

VA received medical records from the Veteran's private 
physician in Germany, Dr. P.K.  VA sent the records for 
translation services.  The translated medical records contain 
no evidence of a right knee disability.

In a November 2005 statement submitted with his claim, the 
Veteran reported that he had a series of recurring right knee 
problems, sometimes making it difficult to stabilize himself 
when underway, since his last year in active service through 
the time of the statement.  

In a September 2006 statement, the Veteran reported that it 
is a known fact that several other soldiers with the same 
military occupational specialty (MOS) as him are service-
connected for knee disabilities as a result of performing 
harsh job duties.  

The Veteran's DD Form 214 shows that the Veteran's MOSs in 
service included armor crewman and quartermaster and chemical 
equipment repairer.  The Veteran did not specify what sort of 
harsh jobs he performed that would have resulted in a knee 
disability.  Again, the Board also notes that the Veteran was 
never seen in service for complaints of a right knee 
disability.

Additionally, the fact that other soldiers with the Veteran's 
same MOS in service have been service-connected for knee 
problems is not relevant to the Veteran's own claim for 
service connection. 

The Veteran is competent to state when he first noticed right 
knee problems and to state that the symptoms have continued 
since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has 
found the Veteran's statements to be self serving and not 
credible.  They are contradicted by the STRs showing no 
evidence of a right knee disorder and that his right knee was 
found to be normal on the discharge examination.  In 
addition, there is absolutely no lay or medical evidence 
corroborating the Veteran's contention that his right knee 
symptoms began in service and continued thereafter.  
Moreover, whether any current right knee disability is 
etiologically related to the Veteran's activities during 
service is a medical question.  In this case, there is no 
medical evidence of a right knee disability in service or 
thereafter.   

Therefore, the Board finds that the preponderance of the 
evidence is against the claim.  Accordingly, entitlement to 
service connection for a right knee disability is not 
warranted.





Service Connection for a Skin Disability

A review of the Veteran's STRs shows that he was treated for 
a rash that covered both hands in October 1982.  At that time 
the Veteran was diagnosed with mild contact dermatitis and 
prescribed hydrocortisone cream for treatment.  In August 
1991 the Veteran was seen for a rash on his hands, arms, and 
face.  He was prescribed calamine lotion for the itching and 
sent for a dermatology consultation.  In September 1991 the 
Veteran was seen at the dermatology clinic.  At that time the 
examiner stated that the Veteran's rash was clinically most 
consistent with lichen planus actinicus.  He was prescribed 
treatment and told to follow-up in one month.  There is no 
record that the Veteran was seen for this rash again while in 
active service.  Additionally, on the report of his 
separation examination in June 1993, the presence of a skin 
disorder was not noted, and the Veteran checked "No" on the 
questionnaire when asked if he had any skin diseases.  

VA received medical records from the Veteran's private 
physician in Germany, Dr. P.K.  VA sent the records for 
translation services.  The translated records do not document 
any evidence of a skin disorder.

In November 2005 and September 2006 statements, the Veteran 
reported that there had been a strange occurrence with 
soldiers who had served in the Gulf War having unexplainable 
skin rashes that left private physician's, like the 
Veteran's, puzzled.

Again, the Board notes that the fact that other soldiers who 
had served in the Gulf War had come down with a rash after 
their service is not relevant to the Veteran's own claim for 
service connection.

While the Veteran is competent to state when he first noticed 
symptoms of a rash and to state that the symptoms have 
continued since service; See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991); the Board 
notes that evidence that a condition or injury occurred in 
service alone is not enough; there must be a disability 
resulting from that condition or injury.  Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

In the present case, the Veteran has shown that a condition 
occurred in service.  However, there is no evidence that he 
has had any skin disorder during the pendency of this claim.  
The Veteran has not identified any skin problems that he has 
experienced during the pendency of this claim.  It appears 
that the rashes he experienced in service were acute and 
transitory and the evidence of record does not show a chronic 
problem in service.

As there is no evidence that the Veteran has had a skin 
disorder during the pendency of this claim, the Board finds 
that the preponderance of the evidence is against the claim. 
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
Accordingly, entitlement to service connection for a skin 
disability is not warranted.

Service Connection for a Dental Disability

The Veteran contends that he had root canals performed on two 
top front teeth while on active duty.  The Veteran asserted 
that the military did not perform the procedures adequately 
and as a result he had to have a bridge put in.  He reported 
that now the bridge repeatedly falls out leaving a gap where 
his two front teeth should be.  As will be explained below, 
however, since the Veteran did not experience dental trauma 
in service and did not file a timely claim for one-time 
corrective dental treatment, VA must deny service connection 
for compensation and treatment purposes.

In this case, the Veteran does not meet the criteria for 
compensation because the Veteran does not claim, nor does the 
evidence show, that he sustained dental trauma in service.  
In light of this finding, the Veteran is not entitled to 
compensation for dental treatment received in service as root 
canals are not disabling conditions and may be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment if certain criteria are met.  38 U.S.C.A. § 1712; 
38 C.F.R. §§ 3.381, 17.161.

The Board also finds that the criteria for eligibility to 
receive VA outpatient dental treatment have not been met.  
Generally, a Veteran is entitled to VA outpatient dental 
treatment if he qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Teeth noted at entry as normal will be service-connected for 
treatment purposes only if they were filled or extracted 
after 180 days or more of active service.  38 C.F.R. § 3.381 
(d)(1).  The Veteran's enlistment examination report from 
June 1980 notes that the Veteran's dental condition was 
acceptable at the time of his entrance into active service.  
Dental examination performed in June 1980 did not reveal any 
problems with the Veteran's two top front teeth (teeth 
numbered 8 and 9).  Dental records from September 1981 show 
that the Veteran had root canals performed and crowns placed 
on teeth numbered 8 and 9.  In November and December 1981 the 
Veteran was seen for bleaching of the crowns placed for teeth 
numbered 8 and 9.  In October 1990 the Veteran had teeth 
numbered 8 and 9 bleached again.  In October 1991 the Veteran 
was seen for more problems with teeth numbered 8 and 9.  In 
April 1992 the Veteran had two new crowns placed on teeth 
numbered 8 and 9.  On his separation examination report from 
June 1993, the Veteran's dental condition was noted to be 
acceptable.  In July 1993 the Veteran was seen just prior to 
his separation from active service and again had dental work 
performed on teeth numbered 8 and 9.  

The Board notes that all dental treatment performed on the 
Veteran's teeth numbered 8 and 9 was performed after his 
first 180 days of active service.  

The Board has examined all the classifications of dental 
disability under 38 C.F.R. §§ 3.381 and 17.161 and has found 
none that would apply to the Veteran.

In this regard, the Veteran does not meet the requirements of 
class I because he does not have a service connectable dental 
condition or disability.  The Veteran does not meet the 
requirements of class II because the Veteran was discharged 
from active service after September 30, 1981, and did not 
file his application for dental benefits within 180 days of 
his separation from active service.  The Veteran does not 
meet the requirements of class IIa because the evidence does 
not show that he has dental condition or disability that is 
the result of combat wounds or other service trauma.  The 
Veteran does not meet the requirements of class IIb or class 
IIc because he was not detained or interned as a prisoner of 
war at any time during his active service.  The Veteran does 
not meet the requirements of class IIR because there is no 
evidence which indicates that he ever filed an application 
for dental benefits prior to his November 2005 original 
claim.  The Veteran does not meet the requirements of class 
III because he does not have a dental condition or disability 
that has been medically determined to be aggravated by a 
service-connected condition.  The Veteran does not meet the 
requirements of class IV because he is not a service-
connected Veteran with disabilities rated as 100 percent 
disabling.  The Veteran does not meet the requirements of 
class V because there is no evidence that he is a participant 
of a rehabilitation program under 38 U.S.C. Chapter 31.  
Finally, the Veteran does not meet the requirements of class 
VI because there is no evidence that he is scheduled for 
admission or otherwise receiving care under 38 U.S.C. Chapter 
17.  38 C.F.R. § 17.161 (a).

Accordingly, VA must deny service connection for missing 
teeth numbered 8 and 9, to include for purposes of 
entitlement to VA outpatient dental treatment, as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a skin disability is 
denied.

Entitlement to service connection for two missing top front 
teeth is denied.




REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims for entitlement to 
service connection for a low back disability and entitlement 
to a permanent and total rating for pension purposes and 
entitlement to special monthly pension are decided.

A review of the Veteran's STRs shows that he had numerous 
complaints of back pain, the first documented record of which 
is dated in June 1984.  On the report of medical history 
completed in connection with his separation examination in 
June 1993, the Veteran checked "yes" when asked if he had 
experienced recurrent back pain.  On the separation report 
the examiner completed a list of the Veteran's service 
medical history, which included a notation that the Veteran 
had experienced recurrent musculo-skeletal low back pain 
while on active duty. 

In a November 2005 statement, the Veteran reported that after 
he left the military it was determined that he had a weakened 
back which caused him to sustain a slipped disc while 
performing normal work as a carpenter.  

The Veteran also submitted private medical records from his 
treating physician, Dr. P.K.  These records show that the 
Veteran has been receiving medical treatment for recurrent 
back problems since at least as early as November 1999.  Dr. 
P.K. had diagnosed the Veteran with a slipped disc in the 
lumbar spine and therapy-resistant back pain. 

In a September 2006 statement, the Veteran reported that 
while in the service he was involved in a motorcycle accident 
when returning home from work which he feels could have 
contributed to his back pain.  A review of the Veteran's STRs 
show that in July 1991 the Veteran was seen after being 
injured in a motorcycle accident; however, the only injury 
treatment of record after the accident was for a left ankle 
injury. 

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Additionally, the Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).

In light of the Veteran's complaints of back pain in service, 
to include the notation on his June 1993 separation 
examination report; the Veteran's statements that he has had 
back pain since his separation from active service; and the 
post-service medical evidence indicating that he has received 
treatment for a low back disability since at least November 
1999; the Board finds that the Veteran should be afforded a 
VA examination to determine the nature and etiology of any 
currently present low back disability.  See McLendon, 20 Vet. 
App. 79 (2006).

Additionally, the Veteran has filed a claim for entitlement 
to nonservice-connected pension and special monthly pension.  
The Board notes that VA received income verification 
information in November 2005.  At that time the Veteran's 
spouse was making approximately $1,200 a month and the 
Veteran's son was making approximately 580 Euros a month.  
The Veteran reported that he himself was not making any 
income at that time.  This income report is now over 4 years 
old.  At this time, the Board finds that the RO should re-
verify the Veteran's income information.  The Board notes 
that the Veteran has qualifying wartime service.  So, if the 
Veteran meets the income requirements to be eligible for 
nonservice-connected pension benefits, the Veteran should be 
afforded a complete VA pension examination to determine 
whether the Veteran has disabilities that would qualify him 
for nonservice-connected pension benefits.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should verify the 
Veteran's income information and 
determine whether he meets the 
eligibility requirements for 
nonservice-connected pension benefits.  
All attempts to acquire this 
information from the Veteran should be 
documented in the claims file.  If the 
Veteran does not meet the income 
eligibility requirements for 
nonservice-connected pension, it should 
be stated as such in the claims file.   

2.	The Veteran should be provided with a 
VA examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any currently 
present low back disability.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies, to include X-rays, 
should be performed.

Based on the review of the claims 
folder and the examination results, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the Veteran's 
current low back disability is 
etiologically related to his active 
service.  

The rationale for all opinions 
expressed must be provided.

3.	If the Veteran is found to meet the 
income eligibility requirements to 
qualify for entitlement to nonservice-
connected pension, the Veteran should 
be afforded appropriate examination(s) 
to determine the nature and extent of 
all ratable disabilities, if he is 
permanently and totally disabled, 
whether he is in need of the regular 
aid and attendance of another person, 
and whether he is housebound.

4.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claims in 
light of all pertinent evidence and 
legal authority.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be 
furnished to the Veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


